Case 1:19-cv-11859-GBD Document 11 Filed 05/05/20 Page 1 of 1

AP mete inte oy
plete mT

  

UNITED STATES DISTRICT COURT

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK Dear tros VS TU oe5
ee ee ee ee ee ee ee ee ee ew ee ee ee er rer reer xX toy Seg
8 Py Sh ee RD. 5a
PET LIFE LLC, RI nceenneeemrmrmnncns
Plaintiff,
-against-
ORDER
PETKIT NETWORK TECHNOLOGY
(SHANGHAI) CO. LTD; JOHN DOE, / through 10: 19 Civ. 11859 (GBD)

inclusive,

Defendants.

GEORGE B. DANIELS, District Judge:

The May 28, 2020 initial conference is adjourned to August 13, 2020 at 9:30 a.m.

Dated: May 5, 2020
New York, New York
SO ORDERED.

Yines J L . Darr>

 

GEORGI RB. DANIELS
TED STATES DISTRICT JUDGE

 
